Citation Nr: 1018292	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION
 
The Veteran had active service from May 1969 to May 1973.  He 
was born in 1949.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge on Travel 
Board at the VARO in August 2008.  In a decision in December 
2008, the Board granted service connection for basal cell 
carcinoma, and remanded the issue shown on the first page of 
the present decision.

Service connection is also in effect for bursitis of the left 
elbow; and residual scar, injury to the right leg, each rated 
as noncompensably disabling.  In a rating action in January 
2009, the RO assigned a 30 percent rating for the newly 
service connected basal cell carcinoma.

In April 2010, the Board corresponded with the Veteran to 
inform him that the Veterans Law Judge before whom he had 
previously testified was no longer with the Board, and asking 
whether he wished to have another hearing.  In April 2010, 
the Veteran responded in the affirmative, stating that he 
wished to testify before a Veterans Law Judge from the RO via 
videoconference.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In view of the foregoing, the case is REMANDED for the 
following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge via videoconference 
at the RO.  Document in the file the 
hearing notification(s) and all other 
related communications between VA and the 
Veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

